Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 8, and 15 have been amended. Claims 1-20 are pending and rejected in the application.  

Response to Arguments

Applicant Argues 
Applicant contends that amended claim 1 is not unpatentable over Kataoka in view of Nakamura, because Kataoka in view of Nakamura does not teach or render obvious each and every element of amended claim 1. For example, Kataoka in view of Nakamura does not teach or render obvious, ‘‘creating, by a processor of the database management system, a dictionary for translating a compressed data object that is customized to the compressed data, in response to the data objecting being compressed.”1 Applicant reiterates the arguments presented previously and maintains that such a combination is impermissible under 35 U.S.C. § 103 because one having ordinary skill in the art would not be motivated to make such changes when the primary reference lacks all of the recited steps of the claim.2 Nevertheless, claim 1 is amended to advance prosecution and highlight one of the differences between Nakamura and the claimed method.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. U.S. Patent Publication (2016/0224520; hereinafter: Kataoka) in view of Howarth et al. U.S. Patent Publication (2009/0198716; hereinafter: Howarth) and further in view of Nakamura et al. U.S. Patent Publication (2018/0101553; hereinafter: Nakamura) 

Claims 1, 8, and 15 
As to claims 1, 8, and 15 Kataoka discloses a database management system, comprising: 
a processor (paragraph[0141], “The hard disk drive 208 stores therein computer programs having the same functions as the processors in the sampling unit 111…etc.”); 
a memory device coupled to the processor(paragraph[0140]-paragraph[0141], “The computer 200 also includes a random access memory (RAM) 207 that temporarily stores various types of information, and a hard disk drive 208…etc.”); and 
a computer readable storage device coupled to the processor (paragraph[0143], “illustrating a configuration example of computer programs running on a computer. In the computer 200, an operating system (OS) 27 for controlling the pieces of hardware 26 as illustrated in FIG. 20 (the components 201 to 209) operates…etc.”), wherein the storage device contains program code executable by the processor via the memory device to implement a method for creating a self-describing dictionary for expanding compressed data objects stored in a database of the database management system (figure 15, paragraph[0097]-paragraph[0101], “The expansion-dictionary-generating unit 151 is a processor that generates the expansion dictionary 129 based on the frequency table 127 and the dynamic dictionary 128…etc.”), 

Kataoka does not appear to explicitly disclose 
the method comprising: 
creating, by the processor, a dictionary for translating a compressed data object that is customized to the compressed data, in response to the data objecting being compressed; 
generating, by the processor, a custom expansion procedure for expanding the data object that is tailored to the dictionary, at a same time as creating the dictionary; and 
embedding, by the processor, the custom expansion procedure into the dictionary.

However, Howarth discloses the method comprising: 
creating, by the processor, a dictionary for translating a compressed data object that is customized to the compressed data, in response to the data objecting being compressed (paragraph[0027], “dictionary build is integrated into the growth of, the data being compressed, such as the table data object. Therefore, as the table grows beyond a specified threshold, a dictionary will be built…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Kataoka with the teachings of Howarth to create a dictionary for compressed data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Kataoka with the teachings of Howarth to allow a user to control the amount of data that contributes to the building of a compression dictionary (Howarth: paragraph[0011]).

The Kataoka and Howarth do not explicitly disclose generating, by the processor, a custom expansion procedure for expanding the data object that is tailored to the dictionary, at a same time as creating the dictionary; and 
embedding, by the processor, the custom expansion procedure into the dictionary.

However, Nakamura discloses generating, by the processor, a custom expansion procedure for expanding the data object that is tailored to the dictionary, at a same time as creating the dictionary (paragraph[0065]-paragraph[0068], “On the other hand, in a case where it is determined that the selected word is not registered in the dynamic dictionary 42 (Step S15; No), the index generating processing unit 10 registers the selected word in the dynamic dictionary 42 (Step S16), and allows the process to proceed to Step S17…etc.”); and 
embedding, by the processor, the custom expansion procedure into the dictionary (Paragraph[0113], “the compression and expansion algorithm is not limited to ZIP, and may be an algorithm using the static dictionary 41 and the dynamic dictionary 42. That is, the expanding unit 11 may expand the compressed document data by using the static dictionary 41 and the dynamic dictionary 42…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Kataoka with the teachings of Howarth and Nakamura to create dynamic dictionaries for expanding compressed data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Kataoka with the teachings of Howarth and Nakamura to perform an analysis in the unit of the sub structure of the document for an apparatus to use the processing result of performing the processing in the document unit (Nakamura: paragraph[0012]). 

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Kataoka, Howarth, and Nakamura discloses all the elements in claim 8, as noted above, and Nakamura further disclose wherein, when an expanding tool external to the database management system loads the dictionary from the database management system and calls the embedded custom expansion procedure, the embedded custom procedure is automatically run by the expanding tool for expanding the compressed data object (Paragraph[0113]-paragraph[0114], “In addition, in the first example, it has been described that the encoding unit 12 performs the lexical analysis with respect to the expanded document data by using the dictionary for lexical analysis…etc.”).

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Kataoka, Howarth, and Nakamura discloses all the elements in claim 8, as noted above, and Nakamura further disclose wherein the custom expansion procedure is machine readable code that is configured to be called by an expanding tool (paragraph[0114], “However, the encoding unit 12 is not limited thereto, and may perform the lexical analysis with respect to the expanded document data as the dictionary for lexical analysis by using the static dictionary 41 and the dynamic dictionary 42…etc.”).



Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Kataoka, Howarth, and Nakamura discloses all the elements in claim 8, as noted above, and Kataoka further disclose wherein the dictionary includes a header, an expansion dictionary, a compression dictionary, and the custom expansion procedure (Figure 15, paragraph[0097], “As illustrated in FIG. 15, the information processing apparatus 100 includes the expansion unit 150 and the storage unit 120. The expansion unit 150 includes an expansion-dictionary-generating unit 151, a file reader 152, an expansion processor 153, and a file writer 154. The storage unit 120 includes the compressed file 125 and an expansion dictionary 129…etc.” and paragraph[0111], “The expansion-dictionary-generating unit 151 acquires the appearance number of times of each high-frequency word from the frequency table 127 stored in the header section 125a…etc.”).

Claims 5, 12, and 19
As to claims 5, 12, and 19, the combination of Kataoka, Howarth, and Nakamura discloses all the elements in claim 8, as noted above, and Nakamura further disclose wherein, as a result of the custom expansion procedure being tailored to the dictionary, the custom expansion procedure does not need to able to handle n-bit codes if the dictionary does not include any codes of a n-bit length (paragraph[0068]-paragraph[0069], “On the other hand, in a case where it is determined that the selected word is not registered in the dynamic dictionary 42 (Step S15; No), the index generating processing unit 10 registers the selected word in the dynamic dictionary 42…etc.”).

Claims 6 and 13
As to claims 6 and 13, the combination of Kataoka, Howarth, and Nakamura discloses all the elements in claim 8, as noted above, and Kataoka further disclose further comprising storing, by the processor, the dictionary with the embedded custom expansion procedure alongside the data object in the database (paragraph[0137], “the compression may be made page by page in a database…etc.”).

Claims 7 and 14
As to claims 7 and 14, the combination of Kataoka, Howarth, and Nakamura discloses all the elements in claim 13, as noted above, and Nakamura further disclose wherein the dictionary travels with the data object when the data object is moved to a new hardware location (paragraph[0113]-paragraph[0115], “addition, the storage unit 40 may configured as an external apparatus of the information processing apparatus 1 and may be connected to the information processing apparatus 1 through a network…etc.”).

Claim 20
As to claim 20, the combination of Kataoka, Howarth, and Nakamura discloses all the elements in claim 15, as noted above, and Kataoka further disclose further comprising storing, by the processor, the dictionary with the embedded custom expansion procedure alongside the data object in the database(paragraph[0137], “the compression may be made page by page in a database…etc.”), 
Nakamura further disclose wherein the dictionary travels with the data object when the data object is moved to a new hardware location(paragraph[0113]-paragraph[0115], “addition, the storage unit 40 may configured as an external apparatus of the information processing apparatus 1 and may be connected to the information processing apparatus 1 through a network…etc.”).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000